[Cite as In re J.G., 2019-Ohio-3620.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           FAYETTE COUNTY




IN RE:                                            :

        J.G.                                      :      CASE NO. CA2019-02-001

                                                  :               OPINION
                                                                   9/9/2019
                                                  :

                                                  :

                                                  :




               APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
                              Case No. AND20180323



Jess C. Weade, Fayette County Prosecuting Attorney, Sean M. Abbott, 110 East Court
Street, 1st Floor, Washington Court House, Ohio 43160, for appellee Fayette County
Children's Services

Mary E. King, 153 East Court Street, Post Office Box 70, Washington Court House, Ohio
43160, for appellee grandmother

Steven H. Eckstein, 1208 Bramble Avenue, Washington Court House, Ohio 43160, for
appellant mother



         PIPER, J.

         {¶ 1} Appellant, M.H. ("Mother"), appeals a decision of the Fayette County Court of

Common Pleas, Juvenile Division, granting legal custody of her child, J.G., to appellee, T.G.,
                                                                           Fayette CA2019-02-001

the child's maternal grandmother ("Grandmother").1

        {¶ 2} Fayette County Children Services ("the Agency") removed J.G. from Mother's

home after investigating reports of a mouse and roach infestation therein. During the home

inspection, the Agency observed a baby crib that contained dirty blankets, dirty plates, and a

soda bottle. The Agency also observed visible bug bites on J.G., who was a year old at the

time of removal. J.G. was also the subject of a separate open case with the Agency because

of severe diaper rash concerns.

        {¶ 3} After J.G.'s removal, the Agency filed a complaint requesting temporary

custody, and alleging that the child was dependent and neglected. The court granted an ex

parte order, giving temporary custody to the Agency, who then placed the child with

Grandmother. The court later held an adjudicatory hearing wherein Mother admitted J.G.'s

dependency and waived the right to a dispositional hearing. The court continued temporary

custody to the Agency, and thereafter, Grandmother filed a motion for custody of J.G.

        {¶ 4} The juvenile court later held a review hearing and heard testimony regarding

J.G.'s placement with Grandmother. The court determined it was in J.G.'s best interest to

grant legal custody of the child to Grandmother. Mother now appeals the court's decision,

raising the following assignment of error:

        {¶ 5} THE TRIAL COURT COMMITTED PLAIN ERROR IN AWARDING LEGAL

CUSTODY TO MATERNAL GRANDMOTHER ABSENT ANY COMPLIANCE WITH R.C.

2151.353(A)(3).

        {¶ 6} Mother argues in her assignment of error that the juvenile court committed plain

error by granting legal custody to Grandmother without Grandmother first filing a statement of

understanding according to R.C. 2151.353(A)(3).



1. J.G.'s father did not file a brief and is not a party to this appeal.
                                                         -2-
                                                                     Fayette CA2019-02-001

       {¶ 7} Pursuant to R.C. 2151.353(A)(3), the juvenile court is authorized to award legal

custody of a child adjudicated abused, neglected, or dependent to any person who, prior to

the dispositional hearing, files a motion requesting legal custody. The court may also grant

legal custody to a proposed legal custodian who is identified as such in a complaint or motion

filed by a party to the proceedings if that proposed legal custodian signs a "statement of

understanding for legal custody." The required statement of understanding, set forth in R.C.

2151.353(A)(3)(a) thru (d), ensures that the legal custodian, who is not independently moving

for legal custody, understands the special responsibility and permanence involved in

accepting legal custody of a child. The proposed legal custodian must also agree to be

present at the dispositional hearing. In re B.L., 12th Dist. Butler Nos. CA2017-09-147 and

CA2017-09-148, 2018-Ohio-547, ¶ 24.

       {¶ 8} While Grandmother did not file a statement of understanding, she was not

required to. As noted above, this court has previously determined that the only person

required to file the statement of understanding is a "proposed legal custodian" identified in a

complaint or motion filed by a party to the proceedings, such as a child service agency.

However, if a person files a motion for custody, as Grandmother did herein, that person is

under no statutory obligation to file a statement of understanding.           Thus, Mother's

assignment of error is overruled, as the juvenile court did not commit any error by granting

custody of J.G. to Grandmother without Grandmother first filing a statement of

understanding.

       {¶ 9} Judgement affirmed.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -3-